1. The evidence authorized the defendant's conviction of operating a lottery, known as the "number game," for the hazarding of money.
2. During the trial the State introduced a previous accusation, dated in 1937, charging B. E. South with offense of operating the "number-game" lottery, together with the defendant's plea and sentence. The evidence was objected to on the following grounds only: "Because the accusation places the defendant's character in evidence; because there is no evidence directly or indirectly illustrating this accusation and charge now before the court and jury, and it is therefore irrelevant, immaterial, incompetent and inadmissible, and I further object to it as being too remote and having no connection with the one now before the court." The evidence was not inadmissible for any of the reasons assigned.
3. The other assignments of error in the petition for certiorari show no cause for a new trial; and the overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
      DECIDED JANUARY 22, 1943. REHEARING DENIED FEBRUARY 20, 1943.